UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7750



ALLIE ALDRIDGE,

                                            Petitioner - Appellant,

          versus


J.C. WILSON,

                                             Respondent - Appellee,

          and


STATE OF NORTH CAROLINA,

                                                         Respondent.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-03-62-BO)


Submitted: February 12, 2004              Decided:   February 23, 2004


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Allie Aldridge, Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:


             Allie Bryan Aldridge appeals from the denial of his 28

U.S.C. § 2254 (2000) petition by the district court.                   An appeal may

not be taken from the final order in a habeas corpus proceeding

unless   a   circuit       judge   or   justice   issues    a    certificate       of

appealability.       28 U.S.C. § 2253(c)(1)(2000).         This court will not

issue a certificate of appealability as to claims dismissed by a

district     court    on   procedural     grounds      unless    the    movant     can

demonstrate    both    “(1)    ‘that    jurists   of    reason    would     find   it

debatable whether the petition states a valid claim of the denial

of a constitutional right’ and (2) ‘that jurists of reason would

find it debatable whether the district court was correct in its

procedural ruling.’”          Rose v. Lee, 252 F.3d 676, 684 (4th Cir.

2001) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

             We have reviewed the record and determine that Aldridge

has not made the requisite showing. See Miller-El v. Cockrell, 537

U.S. 322, 336 (2003).              Accordingly, we deny a certificate of

appealability and dismiss the appeal.                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid in the decisional process.



                                                                          DISMISSED



                                        - 3 -